Citation Nr: 0937053	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from June 1975 to July 1975.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2007, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  For 
the reason explained below, the Board again REMANDS these 
claims to the RO via AMC.


REMAND

The Veteran claims entitlement to service connection for 
asthma and hemorrhoids.  Additional action is necessary 
before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

In its April 2007 REMAND, the Board explained that, under 38 
U.S.C.A. § 5103A (West 2002), VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  The Board pointed 
out the necessity for examinations of the disabilities at 
issue in this appeal.  It noted that the medical evidence of 
record showed both in-service and post-service treatment for 
asthma and hemorrhoids, but did not include medical opinions 
discussing whether the current conditions are related to the 
documented in-service complaints and treatment.  The Board 
thus ordered the RO to afford the Veteran examinations, 
during which examiners were to address any possible 
relationship between the disabilities and the Veteran's 
service, including the documented complaints, and to provide 
supporting rationale.

The RO partially complied by affording the Veteran the VA 
examinations.  In their reports of the examinations, the 
examiners then succinctly ruled out such relationships, but 
did not discuss the documented in-service hemorrhoids and 
asthma and, with regard to the hemorrhoids, did not provide 
rationale for the decision.  With regard to the asthma, the 
examiner found that the Veteran had asthma since childhood, 
including during his two months in service, which was 
aggravated over the years secondary to cigarette smoking, not 
to service.  He did not specifically address whether, during 
the two month period in service, the asthma was aggravated 
(increased in disability).  Service personnel records suggest 
that such might be the case as they show that the Veteran was 
discharged for such disability.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board REMAND imposes upon VA's 
Secretary a concomitant duty to ensure compliance with the 
terms of the REMAND.  When the RO fails to comply with the 
Board's orders therein, the Board errs by failing to insure 
subsequent compliance. Stegall v. West, 11 Vet. App. 268 
(1998).  In light of this holding, the Board must return this 
claims file for compliance with its previously requested 
action.  

The Board REMANDS this case for the following action:

1.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for asthma.  If, given the 
Veteran's circumstances, an examination 
is impossible, obtain a medical opinion 
in support of the Veteran's asthma claim.  
In either case, provide the examiner with 
the Veteran's claims file for review and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) opine whether the Veteran's 
asthma is at least as likely as 
not related to documented in-
service asthma complaints; 

b) if the asthma preexisted 
service, opine whether it 
increased in severity therein 
beyond its natural progress; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
offered; and

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Afford the Veteran a VA examination 
in support of his claim for service 
connection for hemorrhoids.  If, given 
the Veteran's circumstances, an 
examination is impossible, obtain a 
medical opinion in support of the 
Veteran's hemorrhoid claim.  In either 
case, provide the examiner with the 
Veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) opine whether the Veteran's 
hemorrhoids are at least as 
likely as not related to his 
documented in-service 
hemorrhoids; 

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
offered; and 

c) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




